DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-6 are pending in this application.

 Specification
The title is objected to for not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The title should convey that the invention is directed towards interrupts and changing an order of commands.    

Response to Arguments
Applicant’s arguments, filed on 10/18/2021, with respect to the claim interpretations of claims 1-3, 5 under 35 U.S.C. 112f have been fully considered and are persuasive. The claim interpretation has been withdrawn.

Applicant’s arguments regarding the rejections of claims 1-6 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-3 and 5-6 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-3 and 5-6 have been fully considered but they are not persuasive. The arguments are moot because the 
Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities: “in response to the detected interruption signal during the executing of the first processing, execute processing” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 5, and 6 (line numbers refer to claim 1):
	Lines 8-18 recite “the control circuit is configured to: execute a first processing that includes obtaining, from a terminal apparatus coupled to the information processing apparatus, an integrated command…obtaining, in the execution order, each first command…and transmitting, in response to the obtaining of each first command, that first command to the information processing circuit” and lines 28-29 recite “suspending the execution of the first processing to suspend that the plurality of first control commands is executed in the execution that the plurality of first control commands is executed in the execution order” (ie. Does it mean that the plurality of first control commands that are in an execution order are suspended?). Additionally, “the plurality of first control commands” in lines 28-29 and 36 lacks antecedent basis. Also it is unclear if “suspended one or more first control commands” in lines 35-36 refers to “suspend that the plurality of first control commands” in lines 28-29 (ie. If they are referring to the same thing, the same terms should be used and “the” or “said” should be used.). 
	Lines 33-37 recite “preferentially arranging the generated second control command over suspended one or more first control commands among the plurality of first control commands to change the execution order in the first processing” but this lacks antecedent basis because line 12 only recites “a plurality of first commands in an execution order” and doesn’t recite execution order in the first processing. Also, it is unclear what is meant by “change the execution order in the first processing” because first processing involves obtaining first commands and transmitting first commands but here the generated second control command is merely being arranged over suspended one or more first control commands. 
Lines 17-18 recite “transmitting, in response to the obtaining of each first command, that first command to the information processing circuit via the interface circuit to cause the information processing circuit to execute that first command” but it is unclear which first command “that first command” refers to because there a plurality of first commands. 

As per claim 2:
	Lines 6-8 recite “the interruption signal” but it is unclear if this refers to “the detected interruption signal” (ie. If they refer to the same thing, the same terms should be used.).

As per claim 3:
	Lines 4-5, 6, 8, 9, and 17 recite “the first control commands” which lacks antecedent basis. 
	Lines 6-7 “executing the first control commands and the second control command in the execution order” but this lacks antecedent basis because claim 1 recites “a plurality of first commands in an execution order” and not an execution order of first control commands and second control commands. Additionally, it is unclear what is meant by this execution order because in claim 1 it recites “preferentially arranging the generated second control command over suspended one or more first control commands among the plurality of first control commands to change the execution order in the first processing” so an execution order of first control commands and a second control command has already been changed. 
	Lines 12 and 16 recite “the operation of the first control circuit” which lacks antecedent basis. 
	Lines 4-5 recite “the first and second control circuit being configured to execute the first and second control commands”, line 8-9 recite “in case of execution of the first control commands, causes the first control circuit to execute processing with respect to the first control commands” and lines 11-14 recite “in case of execution of the second control commands: stops the operation of the first control circuit, causes the second control circuit to perform processing 
	Line 6 recites “executing the first control commands” and line 8 recites “execution of the first control commands” it is unclear if this refers to “execute that first command” in claim 1. 

As per claims 5 and 6 (line numbers refer to claim 5):
	Lines 20-21 recite “the arithmetic processing device” which lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki et al. (US 20160154721 A1 herein Yuuki) in view of Mahajan et al. (US 9436539 B2) and further in view of Miyazaki (US 20160259740 A1).
Yuuki was cited in the previous office action.

As per claim 1, Yuuki teaches the invention substantially as claimed including an information processing apparatus (Fig. 1; 1 information processing apparatus) comprising: an information processing circuit (Fig. 1; 111 execution control unit); an interface circuit (Fig. 1, 113 JTAG control circuit, 114 I2C control circuit); and a control circuit coupled to the information processing circuit (Fig. 1, 1000 service processor), processor circuitry of the control circuit is configured to (Fig. 1; 1001 CPU): 
execute a first processing that includes obtaining, from a terminal apparatus coupled to the information processing apparatus, an integrated command for performing given processing, the integrated command including a plurality of first commands in an execution order, the given processing being processing performed by using the plurality of first commands in the execution order, obtaining, in the execution order, each first command from the obtained integrated command, and transmitting, in response to the obtaining of each first command, that first command to the information processing circuit to cause the information processing circuit to execute that first command being a part of the given processing (Fig. 2, 3, 5; [0030] lines 6-9 In the setting data storing unit 1010, for example, an initial value stored in a command I/F (Interface) area 121 and an initial value stored in a register 130 are stored; [0034] lines 1-11 The buffer 120 includes the command I/F area 121 and a result I/F area 122. FIG. 3 illustrates an example of a data structure of a buffer. The command I/F area 121 includes a header area and a data area…The command lists are stored in the data area…The buffer 120 may be a storage area shared by the service processor 1000 and the MBC 110, and the service processor 1000 may access the buffer 120; [0036] lines 1-6 FIG. 5 illustrates an example of a command set. Each command included in the command set includes a command portion and a data portion.…The number given to each execution sequence; [0050] lines 1-10 The execution control unit 111 instructs the buffer management unit 112 to read the command list relevant for the components 101 to 105. The buffer management unit 112 reads the command list relevant for the components 101 to 105 from the buffer 120 to output the command list to the execution control unit 111. The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 and the I2C control circuit 114, and acquire data from each component); 
execute an interrupt detection processing that includes detecting whether an interruption signal issued from the information processing circuit or the interface circuit is received ([0026] lines 6-8 The service processor is installed such that an abnormality occurring in the component within the server is detected; [0068] lines 1-3 The processing unit 1011 of the service processor 1000 which has received the interrupt signal specifies the component, for which the abnormality is detected; [0060] lines 1-5 The buffer management unit 112 notifies the execution control unit 111 of the fact that the abnormality of the component is detected. Accordingly, the execution control unit 111 sets the value of the interrupt register 131 to “ON” and transmits an interrupt signal to the service processor 1000); and 
in response to the detected interruption signal during the executing of the first processing, execute processing including:3PATENTFujitsu Reference No.: 19-00122Application Serial No.: 16/892,340 suspending the execution of the first processing to suspend that the plurality of first control commands is executed in the execution order; and suspended one or more first control commands among the plurality of first control commands ([0075] lines 1-9 the service processor 1000 which has received an interrupt signal may rapidly perform the countermeasure against the abnormality. Since it is confirmed whether an error exists in the determination made by the MBC 110, the performing of the countermeasure data acquisition is stopped for all the components while coping with the abnormality; [0050] lines 6-10 The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 and the I2C control circuit 114, and acquire data from each component).

Yuuki fails to teach an information processing circuit including one or more of control target objects; a control circuit coupled to the information processing circuit via the interface circuit; transmitting that first command to the information processing circuit via the interface circuit; generating a second control command for identifying an interrupt factor indicating a cause that the detected interruption signal has been issued; preferentially arranging the generated second control command over suspended one or more first control commands among the plurality of first control commands to change the execution order in the first processing.

	However, Mahajan teaches an information processing circuit including one or more of control target objects (Fig. 1; 104, 106, 108, 110 nodes (as information processing circuit); 118, 124, 130, 136 processor (as control target object); 120, 126, 132, 138 memory (as control target object)); 
a control circuit coupled to the information processing circuit via the interface circuit (Fig. 1, 4; 112, 114 system controller (as control circuit); 104, 106, 108, 110 nodes (as information processing circuit); Col. 9 lines 41-43 Communications unit 410, in these examples, provides for communications with other data processing systems or devices, including resources 
transmitting that first command to the information processing circuit via the interface circuit (Col. 5 line 67-Col. 6 line 3 System controllers may collect error and operational status information from nodes during the operation of the computer system as well as direct operations of the nodes; Col. 9 lines 10-12 Communications fabric 402 can be implemented with any architecture designed for passing data and/or control information between processors; Col. 5 lines 64-66 Server computer 102 includes two system controllers (112, 114). Each system controller can be a type of service processor);
generating a second control command for identifying an interrupt factor indicating a cause that the detected interruption signal has been issued (Col. 7 lines 11-14 the primary system controller broadcasts an alert to the selected node controllers and the backup system controller (step 210). The alert is a request to generate a dump of debug information; Col. 7 line 64-Col. 8 line 2 Responsive to receiving the dumps of debug information from each of the selected node controllers and the backup system controller, the primary system controller aggregates the various dumps into a single dataset (step 216). The aggregated dataset may be used by a system administrator to analyze the error and determine the root cause).



Yuuki and Mahajan fail to teach preferentially arranging the generated second control command over suspended one or more first control commands among the plurality of first control commands to change the execution order in the first processing.

However, Miyazaki teaches preferentially arranging the generated second control command over suspended one or more first control commands among the plurality of first control commands to change the execution order in the first processing ([0087] lines 1-8 The MPU, upon detecting the occurrence of an interrupt, suspends the running of an application program and starts to run an interrupt service routine (also called an interrupt handler). In the example in FIG. 17, the running of the application program is suspended after execution of an instruction n+1 is completed. Then, upon completion of the running of the interrupt service routine, the MPU resumes the running of the application program from an instruction n+2; [0084] lines 1-4 Examples of an interrupt include an internal interrupt that occurs from a 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki and Mahajan with the teachings of Miyazaki because Miyazaki’s teaching of performing an interrupt service routine which checks the source of the interrupt allows for the interrupt to be dealt with prior to finishing a suspended set of commands. 

As per claim 5, it is a method claim of claim 1, so it is rejected for the same reasons as claim 1 above.

As per claim 6, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki, Mahajan, and Miyazaki in view of Takayama (US 20130159589 A1).

As per claim 2, Yuuki, Mahajan, and Miyazaki teach the information processing apparatus according to claim 1. Mahajan specifically teaches wherein the interrupt detection processing is configured to determine the detected interruption signal, perform the generating of the second control command with respect to the interruption signal (Col. 2 lines 28-32 a particular node controller may detect an error. That error may include many .

Yuuki, Mahajan, and Miyazaki fail to teach wherein the interrupt detection processing is configured to determine priority of the detected interruption signal, in response that the priority of the detected interruption signal is higher than a predetermined threshold, perform the generating of the second control command with respect to the interruption signal.

However, Takayama teaches wherein the interrupt detection processing is configured to determine priority of the detected interruption signal ([0059] lines 4-7 compares the stored threshold with the reduced bus width, and selects, on the basis of the result of the comparison, the priority of an interrupt performed on a processor), 
in response that the priority of the detected interruption signal is higher than a predetermined threshold, perform the generating of the second control command with respect to the interruption signal ([0068] lines 10-18 the type of interrupt mentioned here means an interrupt whose priority is lower or higher than the reference priority. Specifically, if the result of .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki, Mahajan, and Miyazaki with the teachings of Takayama because Takayama’s teaching of only collecting detail log information for failure analysis when there is a high priority interrupt prevents a reduction in system performance (see Takayama, [0057] lines 1-6 Furthermore, because the I/O bridge 1A generates, in the CPU 2A, an interrupt according to the selected priority, it is possible for the CPU 2A that has accepted the interrupt to prevent the accepted interrupt from always being processed with high priority, thus preventing a reduction in system performance).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki, Mahajan, and Miyazaki in view of Yamaji et al. (JP2019028750A herein Yamaji).
Claim mappings of Yamaji are made with a translation of JP2019028750A.

As per claim 3, Yuuki, Mahajan, and Miyazaki teach the information processing apparatus according to claim 1. Yuuki specifically teaches wherein the interface circuit includes a first control circuit and a second control circuit, the first and second control circuit being configured to execute the first control commands, and in executing the first control commands in the execution order, the interface circuit in case of execution of the first control commands, causes the first control circuit to execute processing with respect to the first control commands (Fig. 5; [0036] lines 1-6 FIG. 5 illustrates an example of a command set. Each command included in the command set includes a command portion and a data portion.…The number given to each command indicates an execution sequence; [0050] lines 6-10 The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 (as first control circuit) and the I2C control circuit 114 (as second control circuit), and acquire data from each component), 
stops the operation of the first control circuit ([0075] lines 1-9 the service processor 1000 which has received an interrupt signal may rapidly perform the countermeasure against the abnormality. Since it is confirmed whether an error exists in the determination made by the MBC 110, the performing of the countermeasure against the abnormality may be reduced even though the abnormality originally has not occurred. The data acquisition is stopped for all the components while coping with the abnormality), 
cause the second control circuit to perform processing, and the operation of the first control circuit to execute the processing with respect to the first control commands ([0050] lines 6-10 The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 (as first control circuit) and the I2C control circuit 114 (as second control circuit), and acquire data from each component).
Mahajan teaches to perform processing with respect to the second control command (Col. 7 lines 11-14 the primary system controller broadcasts an alert to the selected node controllers and the backup system controller (step 210). The alert is a request to generate a dump of debug information; Col. 7 line 64-Col. 8 line 2 Responsive to receiving the dumps of debug information from each of the selected node controllers and the backup system controller, the primary system controller aggregates the various dumps into a single dataset (step 216). The aggregated dataset may be used by a system administrator to analyze the error and determine the root cause).
Additionally, Miyazaki teaches in executing the first control commands and the second control command in the execution order, in response to completion of the execution of the second control command, restarts the operation to execute the processing with respect to the first control commands ([0087] lines 1-8 The MPU, upon detecting the occurrence of an interrupt, suspends the running of an application program and starts to run an interrupt service routine (also called an interrupt handler). In the example in FIG. 17, the running of the application program is suspended after execution of an instruction n+1 is completed. Then, upon completion of the running of the interrupt service routine, the MPU resumes the running of the application program from an instruction n+2).

Yuuki, Mahajan, and Miyazaki fail to teach the interface circuit includes a first control circuit and a second control circuit, the first and second control circuit being configured to execute the first and second control commands, and in executing the first control commands and the second control command in the execution order, the interface circuit in case of execution of the second control commands: stops the operation of the first control circuit,  with respect to the second control command, and restarts the operation of the first control circuit.

However, Yamaji teaches the interface circuit includes a first control circuit and a second control circuit, the first and second control circuit being configured to execute the first and second control commands ([0017] 141 The DMA controller 101 is the first data transfer controller in the present invention; [0018] 149 The DMA controller 102 is the second data transfer controller in the present invention; [0019] 158 lines 1-2 The DMA diagnosis / fail processing unit 103 is the fail processing unit in the present invention), and 
in executing the first control commands and the second control command in the execution order, the interface circuit in case of execution of the second control commands: stops the operation of the first control circuit, causes the second control circuit to perform processing with respect to the second control command ([0040] 319 lines 1-4 When the operation of the DMA controller 102 is stopped, the DMA diagnosis / fail processing unit 103 subsequently sets the DMA transfer completion 123 output from the DMA controller 102 as a trigger factor for diagnosing the data transfer in the DMA controllers 101 and 102; [0041] 328 lines 1-3 by stopping the operation of the DMA controllers 101 and 102 determined to be abnormal, the DMA controllers 101 and 102 determined to be abnormal do not transfer data to the buffer), and 
restarts the operation of the first control circuit ([0054] Further, in step 213, since the trigger factor for the data transfer of the DMA controller 102 is from the DMA1 transfer completion 112 to the A / D conversion end 101b, the operation of the DMA controller 101 is stopped, but it continues thereafter.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki, Mahajan, and Miyazaki with the teachings of Yamaji because Yamaji’s teaching of stopping the first control circuit, causing a second control circuit to diagnose failures, and restarting the first control circuit prevents an application from referencing corrupted data (see Yamaji, [0041] In this way, by stopping the operation of the DMA controllers 101 and 102 determined to be abnormal, the DMA controllers 101 and 102 determined to be abnormal do not transfer data to the buffer and the buffer is updated. However, it is possible to prevent the application from referencing the data in which the transfer is abnormal.).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195